Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Second Claim 8 is objected to under 37 CFR 1.75(c) as being incomplete because claim number is a duplicate of a previous claim. See MPEP § 608.01(n).   For the purpose of this Office Action said claim has been treated as if it is labelled as claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French et al. (US 2783761).
Regarding claim 1 and 4
a housing 8 having a first end, a second end, and a perimeter wall extending between the first and second ends, the first end having a well extending therein, the well extending toward and being spaced from the second end such that the second end forms a closed wall, the well defining a cigarette receiving space (fig. 1), the housing being comprised of a mesh material such that air can freely flow through the perimeter wall and into the well (A cylinder 8 is removably mounted on the cylindrical portion of the support 6, and to this cylinder is fastened the inner end 9 of the tubular screen; col. 1 lines 55-59);
a mouth piece 2 being removably attachable to the first end and being in fluid communication with the housing; the mouth piece includes a receiver end 5 and a mouth end, the receiver end being threadably coupled to a collar attached to the first end (The mouthpiece 2 has…chamber 4…a tubular member 5 which adjustably supports on its threaded outer end 5a the cylindrical threaded portion 6a of the support 6.; col.1 lines 43-48)
wherein a cigarette 7 is positionable in the well such that smoke may be drawn from the cigarette and through the mouth piece wherein ashes from the cigarette are retained within the housing (The screens used may be of any suitable material, but it will be understood that the holes therein, or the mesh thereof, must be of such size that it will be impossible for any red hot tobacco to pass therethrough and yet permit an ample supply of air to the cigarette; col. 2 lines 19-23).
Regarding claim 5
Regarding claim 6, French teaches the mouth end has a conduit extending therein and being in fluid communication with the well, a portion of the conduit positioned within the mouth section having a smaller diameter than a diameter of the well (passageway 3 there through and the outer end 2a thereof is provided with a chamber 4, opening through this outer end and com municating with the passageway 3; col. 1 lines 43-46).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (US 2783761).
Regarding claim 8, French teaches a cigarette holder and ash catching assembly comprising: 
a housing 8 having a first end, a second end, and a perimeter wall extending between the first and second ends, the first end having a well extending therein, the A cylinder 8 is removably mounted on the cylindrical portion of the support 6, and to this cylinder is fastened the inner end 9 of the tubular screen; col. 1 lines 55-59);
a mouth piece 2 being removably attachable to the first end and being in fluid communication with the housing; the mouth piece includes a receiver end 5 and a mouth end, the receiver end being threadably coupled to a collar 6 attached to the first end (The mouthpiece 2 has…chamber 4…a tubular member 5 which adjustably supports on its threaded outer end 5a the cylindrical threaded portion 6a of the support 6.; col.1 lines 43-48)
wherein a cigarette 7 is positionable in the well such that smoke may be drawn from the cigarette and through the mouth piece wherein ashes from the cigarette are retained within the housing (The screens used may be of any suitable material, but it will be understood that the holes therein, or the mesh thereof, must be of such size that it will be impossible for any red hot tobacco to pass therethrough and yet permit an ample supply of air to the cigarette; col. 2 lines 19-23)
wherein the mouth piece includes a mouth section having a cylindrical shape (fig. 2)
the mouth end has a conduit extending therein and being in fluid communication with the well, a portion of the conduit positioned within the mouth section having a passageway 3 there through and the outer end 2a thereof is provided with a chamber 4, opening through this outer end and com municating with the passageway 3; col. 1 lines 43-46).
French teaches that various changes in construction may be made without departing from the spirit of the invention col. 2 lines 24-25 but does not explicitly disclose the housing length from the first end to the second end, the diameter of the housing, or the diameter of the housing relative to the mouth section of the mouthpiece.  It has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of French to correspond with that of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747